   Case: 1:21-cv-00047-SRC Doc. #: 3 Filed: 09/16/21 Page: 1 of 2 PageID #: 15




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

EDDIE HEAD,                                        )
                                                   )
              Plaintiff,                           )
                                                   )
         v.                                        )            No. 1:21-cv-00047-SRC
                                                   )
ANNE L. PRECYTHE,                                  )
                                                   )
              Defendant.                           )

                                     Memorandum and Order

          This matter is before the Court on its own motion. On August 3, 2021, the Court directed

plaintiff to either pay the full filing fee or submit a motion for leave to proceed in forma pauperis.

Doc. 2. Plaintiff has failed to respond. Therefore, for the reasons discussed below, this action will

be dismissed without prejudice for failure to comply with the Court’s order. See Fed. R. Civ. P.

41(b).

                                              Discussion

          Plaintiff is a self-represented litigant who is currently incarcerated at the Southeast

Correctional Center in Charleston, Missouri. On March 3, 2021, he filed a civil action pursuant to

42 U.S.C. § 1983, naming Anne Precythe as the defendant. Doc. 1. Plaintiff did not file a motion

for leave to proceed in forma pauperis or pay the filing fee.

          On August 3, 2021, the Court ordered plaintiff to either file a motion for leave to proceed

in forma pauperis or pay the filing fee within thirty days. Doc. 2. To aid him, plaintiff was sent a

copy of the Court’s motion to proceed in forma pauperis form. The Court advised plaintiff that

the failure to comply with the order would result in the dismissal of this action without prejudice

and without further notice. Plaintiff’s response was due on or before September 2, 2021.
   Case: 1:21-cv-00047-SRC Doc. #: 3 Filed: 09/16/21 Page: 2 of 2 PageID #: 16




       More than thirty days have elapsed and plaintiff’s deadline for complying with the Court’s

order has expired. The Court has not received any response from plaintiff. Specifically, plaintiff

has not submitted a motion for leave to proceed in forma pauperis, paid the filing fee, or sought an

extension of time. Under Rule 41(b), an action may be dismissed for failure to comply with a

court order. See Fed. R. Civ. P. 41(b); see also Brown v. Frey, 806 F.2d 801, 803 (8th Cir. 1986)

(stating that district court may dismiss a pro se litigant’s action for failure to comply with a court

order on its own initiative). Because plaintiff has not complied with the Court’s order of August

3, 2021, or filed any type of motion seeking an extension of time in which to comply, the Court

will dismiss this action without prejudice.

       Accordingly, the Court dismisses this action without prejudice for failure to comply with

the Court’s order of August 3, 2021. See Fed. R. Civ. P. 41(b). A separate order of dismissal will

be entered herewith. The Court further orders that the dismissal of this action shall not constitute

a “strike” under 28 U.S.C. § 1915(g). Lastly, an appeal from this dismissal would not be taken in

good faith.


       So Ordered this 16th day of September 2021.




                                                   STEPHEN R. CLARK
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
